82 Cal.App.2d 415 (1947)
EVELYN COSBY, Appellant,
v.
WILLIAM ELMER RIMMEL, Respondent.
Civ. No. 15838. 
California Court of Appeals. Second Dist., Div. One.  
Nov. 17, 1947.
 Benjamin Lewis for Appellant.
 Parker, Stanbury & Reese and Richard E. Reese for Respondent.
 DORAN, J.
 This is an appeal by plaintiff from the judgment following the verdict in a personal injury action.
 [1] The record reveals that defendant was driving south on Alameda Street in Los Angeles and made a left-hand turn at 134th Street. At the time the turn was made defendant's car was in low gear; the proper signal was given; no violations of the motor vehicle laws were committed. At the same time, "An automobile of a third person, Mrs. Anderson, was in the intersection of 134th Street prior to making a left turn into a gas station at the northwest corner of 134th Street, and was between plaintiff's and defendant's cars"; Mrs. Anderson's car was traveling north on Alameda. The car in which plaintiff was a passenger was driven by Mrs. Laseter and was also traveling north on Alameda. The defendant's car and Mrs. Laseter's car collided at the intersection. Defendant was traveling 5 or 7 miles per hour; Mrs. Laseter about 25 miles per hour. At the time defendant made the turn, Mrs. Laseter's car was 175 or 180 feet from the intersection. The accident occurred about 8 a. m. Plaintiff suffered a broken rib.
 Appellant's contention on appeal that, "The judgment is against the law" and "is not supported by the evidence," is without merit.
 [2] It is also contended that the trial court erred in "excluding defendant's admission that the accident occurred through his fault." The alleged error refers to the exclusion of defendant's statement, said to have been made to plaintiff at the scene of the accident, namely, "I have insurance, I am covered." In the light of the many decisions on the subject of insurance in connection with actions for damages, the *417 ruling was proper. The instructions on the subject about which appellant complains, were not misleading in the circumstances.
 The only evidence of the collision consisted of the testimony of plaintiff and defendant; Mrs. Laseter did not testify. The question of fact for the jury's determination was not complicated and the verdict is supported by the evidence as a matter of law. The record presents no prejudicial errors.
 The judgment is affirmed.
 York, P. J., and White, J., concurred.